Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond and are more likely to form a heterodimer than a homodimer when mixed in solution.
Group II.  Claim 14, drawn to a method for treating a disease caused by a pathogenic cell in a subject, wherein
a first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3 are administered simultaneously or sequentially to a subject having a pathogenic cell that expresses the first antigen and the second antigen, and wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond before and after administration and form a heterodimer on the surface of said pathogenic cell to exert an effector function.
Group III.  Claim 15, drawn to a method of selecting a combination of a first antigen-binding molecule and a second antigen-binding molecule from a group of variants of a first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and a group of variants of a second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, wherein the combination is one where, 
(a)    the first antigen-binding molecule and the second antigen-binding molecule are not linked by a covalent bond,
(b)    the first antigen-binding molecule and the second antigen-binding molecule are more likely to form a heterodimer between the first antigen-binding molecule and the second antigen binding molecule than a homodimer of the first antigen-binding molecule or a homodimer of the second antigen-binding molecule, and
(c)    when a sensor chip on which 50 pg per mm2 of the first antigen-binding molecule is immobilized and a measurement solution containing 2.5 mg/mL of the second antigen binding molecule are used in surface plasmon resonance to measure affinity between the two antigen-binding molecules, the binding amount of the second antigen-binding molecule to the first antigen-binding molecule is within the range of 1:0.1 to 1:0.9 in terms of molar ratio.

an isolated nucleic acid encoding the first antigen-binding molecule or the second antigen-binding molecule wherein the first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and wherein the second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, a vector comprising said nucleic acid, a host comprising said nucleic acid ad a method of producing said antigen-binding molecule. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and a second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond and are more likely to form a heterodimer than a homodimer when mixed in solution, this technical feature is not a special technical feature as it does not make a contribution over the prior art of US20140079689 (Elliot hereafter, published March 20, 2014; PTO 892). 
 Elliott teaches a pharmaceutical composition (see para. [0340]) comprising a first half-antibody (Fc containing polypeptide comprising an antigen-binding region and Fc comprising CH2 and CH3 domain, Fig 4A) and a second half-antibody (second containing polypeptide comprising an antigen-binding region and Fc comprising CH2 and CH3 domain, Fig 4A), wherein the first and second half-antibodies are not linked by a covalent bond but polypeptides of the heteromultimer may interact with each other by a non-covalent interaction (e.g., hydrogen bonds, ionic bonds, van der Waals forces, and/or hydrophobic interactions) when mixed together, see entire document, para. [0119], [0226], [0370], [0380], Fig.4A, reference claims 16-17 and 36.

Accordingly, Groups I-IV are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644